Title: To George Washington from John Marshall, 16 May 1799
From: Marshall, John
To: Washington, George



Dear Sir
Richmond May 16th [17]99

Neither Colo. Carrington nor Colo. Heth are now in town. So soon as they arrive your letter of the 12th inst. with its inclosures, will be communicated to them. I wish it may be in our power to furnish any useful information on the subjects inquired into.
Returns of all the elections have been receivd. The failure of Colo. Hancock & of Major Haymond was unexpected & has reducd

us to eight in the legislature of the Union. In the state elections very considerable changes have been made. There are from fifty to sixty new members. Unfortunately the strength of parties is not materially varied. The opposition maintains its majority in the house of Delegates. The consequence must be an antifœderal Senator & Governor. In addition to this the baneful influence of a legislature hostile perhaps to the Union—or if not so—to all its measures, will yet be kept up.
If it be true that France has declard war against Austria, it will be now apparent that it woud have been wise to have attempted the releif of Ehrenbreightstein & the preservation of Naples & Sardinia. Even this instructive lesson will probably make no impression on the nations of Europe or the people of America. With the utmost respect & attachment I am Sir your Obedt servt

J. Marshall

